 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DAVID HARBORD and HATSUYO                           CASE NO. 20-5080 RJB
11      HARBORD,
                                                            ORDER DENYING MOTION FOR
12                                Plaintiff,                FAX FILING
                v.
13
        MTC FINANCIAL INC., BAYVIEW
14      FINANCIAL LLC, BAYVIEW LOAN
        SERVICING LLC, BAYVIEW
15      HOLDINGS, FARMS INC. CO. OF WA,
        CHASE BANK, JP MORGAN
16      FINANCIAL, WELLS FARGO, and
        VANGUARD GROUP,
17
                                  Defendants.
18
            THIS MATTER comes before the Court on the Plaintiff’s Motion for Fax Filing. Dkt.
19
     13. The Court has reviewed the motion and record and is fully advised.
20
            This case arises from foreclosure proceedings against Hatsuyo Harbord’s real property
21
     commonly known as 461 McFarland Drive, Sequim, WA. Dkt. 1. On February 21, 2020,
22
     around 4:45 p.m., the Clerk of the Court’s Office received a fax which purported to be from the
23

24


     ORDER DENYING MOTION FOR FAX FILING - 1
 1   Plaintiff. On Feb. 25, 2020, the Court informed the Plaintiff that it would not accept filings by

 2   fax. Dkt. 7.

 3          The Plaintiff now moves the Court to accept pleadings by fax because of difficulties in

 4   getting to the courthouse to hand deliver her pleadings. Dkt. 13.

 5                                                  DISCUSSION

 6          Pursuant to Local Rule W.D. Wash. 5(d), unrepresented parties, like the Plaintiffs here,

 7   “may, but are not required to, file electronically.” Unrepresented parties may also file their

 8   pleadings by mailing them to the Clerk of the Court. See Fed. Civ. R. P. 5 and Local Civil Rule

 9   5. “Electronically” refers to the Court’s electronic case filing system (ECF). The Clerk of the

10   Court does not accept filings by fax.

11          The Plaintiff’s motion to file pleadings by fax (Dkt. 13) should be denied. The Plaintiff

12   is free to mail her pleadings to the Clerk of the Court for filing. The Plaintiff is reminded that

13   “[p]ro se litigants must follow the same rules of procedure that govern other litigants,” Briones v.

14   Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997), including the Federal Rules of Civil

15   Procedure and the Local Civil Rules of the Western District of Washington.

16          IT IS SO ORDERED.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19          Dated this 30th day of March, 2020.

20

21
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
22

23

24


     ORDER DENYING MOTION FOR FAX FILING - 2
